DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 2 & 4. Claims 1 – 2 & 4 – 15 are examined herein.

Claim Objections
Claims 1, 5, 11, & 13 are objected to because of the following informalities:  
With regard to claims 1, 5, 11, & 13, the melt index abbreviation should be “I2,” not “I2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4 – 6, & 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoglu et al. (U.S. Patent No. 6,361,875 B1).
With regard to claim 1, Karaoglu et al. teach a multilayer cast film (Col. 2, Lines 25 - 30) comprising five layers: two outer layers, two inner layers, and a core layer (Col. 10, lines 35 – 50).  The table below is a specific working example taught by Karaoglu et al. (Col. 10 table).
Karaoglu et al.  et al. disclose LDPE in the outer layers (IT3) has a density of 0.915 g/cc, while the present claims require an ultra low density polyethylene (ULDPE) have a density of 0.895 g/cc to 0.910 g/cc.  The Examiner notes Applicant’s working example 1 comprising ULDPE having a density of 0.904 and Applicant’s working examples 6 – 7 comprising LLDPE having a density of 0.918 g/cc yielded similar results.
It is apparent, however, that the instantly claimed density of LDPE and that taught by Karaoglu et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the density of LDPE disclosed by Karaoglu et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the density of LDPE disclosed in the present claims is but an obvious variant of the amounts disclosed in Karaoglu et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
The outer layers contain 35% of the overall film (Col. 10, Lines 58 - 62) and the LDPE is present in two layers, each in the amount of IT3 having a density of 0.915 and melt index (I2) of 3.5 g/10 min (“the LDPE”) is 10% of each of the outer layers (Col. 10, Lines 58 – 62) and 0% of the inner layers.  Therefore, the film contains between 3.5 wt.% “the total LDPE”, based on the total weight of the multilayer film, which includes Applicant’s claimed amount of 3 – 7 wt.%.
Karaoglu et al.  et al. disclose mLLDPE in the outer layers (IT3) has a density of 0.915 g/cc, while the present claims require a low density polyethylene (LDPE) have a density of 0.918 g/cc to 0.931 g/cc.  The release layer (layer D) of Applicant’s working examples 2 – 5 consist of LLDPE, but do not contain any LDPE as defined by Applicant’s claims. The release layer (layer D) of Applicant’s working example 7 contains LLDPE and LDPE. The measured properties for working examples 2 – 5 &  7 (Applicant’s Tables 5 & 7) are substantially the same. Therefore, Applicant’s working examples containing LLDPE of density 0.918 g/cc alone yields the same properties as a release layer of comprising a combination of LLDPE and LDPE.
It is apparent, however, that the instantly claimed density of LDPE and that taught by Karaoglu et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties.”
In light of the case law cited above and given that there is only a “slight” difference between the density of LLDPE disclosed by Karaoglu et al. and the density of the LDPE disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the density of LDPE disclosed in the present claims is but an obvious variant of the amounts disclosed in Karaoglu et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Although the LLDPE co-polymers listed in the table below for claim 1 do not teach the alpha-olefin as claimed by Applicant in claims 8 – 10, Karaoglu et al. suggests a blend of other ethylene-alpha-olefins may used, such as a blend of butene and hexene in the core layer (Col. 3, Lines18 – 20 & Col. 12, Lines 32 – 38) and ethylene-butene copolymer in the outer layers (Col. 2, Lines 47 – 49, Col. 3, Lines 29 - 37). Each layer, which includes the cling layer, may be a minimum of 20% and maximum of 96% of the same butene LLDPE component (Col. 6, Lines 59 – 67). Therefore, it would have been obvious to one of ordinary skill in the art to use any of the numerous combinations taught by Karaoglu et al. to achieve the desired properties of the film.  

Multilayer Film
(claim 1)
Density
g/cc
Melt Index
(g/10 min)
Ethylene
α-olefin
copolymer
Citation
(C=column;
L=lines
First Outer Layer (cling layer)
10% IT3, mLLDPE (ULDPE)
0.915
3.5
Ethylene-octene (C8)
C5, L41 – 45
C9, L44 - 55
65% IT1
0.917 
2.0
Ethylene-hexene (C6)
C9, L29 - 50
25% IT5, (3rd LLDPE), but each layer, which includes the cling layer, may be a minimum of 20% and maximum of 96% of the same butene LLDPE component (Col. 6, Lines 59 – 67)


Ethylene-butene (C4)
C9, L58 - C10, L10
Cling agent



C3, L52 - 67
Inner Layer
IT5, 91% LLDPE
0.918
2.0
Ethylene-butene
(C4)
C9, L58 – C10, L50 & 35 - 50
IT6, 8.1% LDPE (claims 2 & 4)
0.921
0.75

C10, L13-25,35-50
Core layer




Inner Layer 
(“at least one core layer” of C1)
IT5, 91% (2nd) LLDPE
0.918
2.0
Ethylene-butene
(C4)
C9, L58 – C10, L50 & 35 - 50
IT6, 8.1% LDPE
0.921
0.75

C10, L13-25,35-50
Second Outer Layer (release layer)
10% IT3, (1st) mLLDPE 
0.915
3.5
Ethylene-octene (C8)
C5, L41 – 45
C9, L44 - 55
65% IT1, LLDPE
0.917 
2.0
Ethylene-hexene (C6)
C9, L29 - 50


	Karaoglu et al. do not explicitly teach a machine direction tensile stress at second yield, a tensile ultimate elongation test in accordance with ASTM D882; a natural draw ratio test, or a Highlight ultimate stretch test in accordance with ASTM D4649.
	However, as discussed above, Karaoglu et al. teach a multilayer film similar in manner to Applicant’s multilayer film.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to see that the teachings of Karaoglu et al. would encompass multilayer cling films with the same properties as the multilayer cling film of the present application, including a machine direction tensile stress at second yield of at least 21.0MPA for a film having a thickness of 10 microns or more, tensile ultimate elongation in the machine direction of less than 300% (ASTM D882), a natural draw ratio (NDR) of less than 250%, or a Highlight ultimate stretch of less than 300% (ASTM D882).
Lastly, Karaoglu et al. teach the second outer layer (D) (Applicant’s “release layer”) comprises 10 wt.%, based on the total amount of polymer present in the release layer, of the LDPE (IT3) (see table at the bottom of Col. 10 & Col. 12, Lines 11 – 17), which is within Applicant’s claimed range of 3 – 20 wt.%.

With regard to claims 2 & 4, as shown in the table above, an inner layer (at least one of the core layers) comprises IT6 (LDPE) in the amount of 8.1% LDPE.
With regard to claim 5, although the LLDPE co-polymers of the listed in the table above for claim 1 do not teach the alpha-olefin as claimed by Applicant in claims 8 – 10, Karaoglu et al. suggests a blend of other ethylene-alpha-olefins may used, such as a blend of butene and hexene in the core layer (Col. 3, Lines18 – 20 & Col. 12, Lines 32 – 38) and ethylene-butene copolymer (Applicant’s “third LLDPE”) in the outer layers (Col. 2, Lines 47 – 49, Col. 3, Lines 29 - 37). As shown in the table above, the density is 0.917, which is within Applicant’s claimed range of from 0.905 and 0.930 g/cc, and the melt index is 2.0 g/10 min, which is within Applicant’s claimed range of 0.5 g/10 min to 10 g/10 min.
With regard to claim 6, as shown in the Table below, IT1 (third LLDPE) and IT5 (second LLDPE) are different copolymers and have different densities.
With regard to claims 8 – 10, although the LLDPE co-polymers listed in the table above for claim 1 do not teach the alpha-olefin as claimed by Applicant in claims 8 – 10, Karaoglu et al. suggests a blend of other ethylene-alpha-olefins may used, such as a blend of butene and hexene in the core layer (Col. 3, Lines18 – 20 & Col. 12, Lines 32 – 38) and ethylene-butene copolymer in the outer layers (Col. 2, Lines 47 – 49, Col. 3, Lines 29 - 37).
With regard to claims 11 – 12, for example, Karaoglu et al. contemplated outer layers of a LLDPE blend comprising an ethylene-butene copolymer having a melt index of 1.5 – 2.5 g/10 min (Col. 5, Lines 14 – 21) (claim 11) and ethylene/C5-C20 alpha-olefin copolymers having a density of about 0.88 – 0.93 g/cc (Col. 7, Line 54 – Col. 8, Line 11) (claim 12).  
With regard to claim 13, Karaoglu et al. suggests ethylene-hexene (C6) copolymers have a melt index of 1.5 to 2.5 g/10 min (Col. 5, Lines 1 – 3). 
With regard to claim 14, the combination of core and inner layers (Applicant’s “core”) has a thickness of greater than 50% of the total thickness of the film (Col. 10, Lines 58 – 63).  
With regard to claim 15, the multilayer film has a thickness in the range of 0.5 mils to 1.50 mils (12.7 µm to 38.1 µm) (Col. 7, Lines 29 – 33), which overlaps with Applicant’s claimed thickness of from 5 µm to 15 µm.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karaoglu et al., as applied to claim 5 above, and further in view of Farley et al. (US 2003/0096128 A1).
Karaoglu et al. fail to teach the molecular weight distribution (MWD) and the comonomer distribution breadth index (CDBI) of LLDPE in the 1st – 3rd LLDPE.
Farley et al. each a polyethylene film for cling films (paragraph [0043]) comprising LLDPE of density 0.85 g/cc – 0.97 g/cc and produced by polymerization of ethylene and an alpha-olefin comonomer (paragraph [0044]) with a MWD of 2.5 – 5 and CDBI of less than or equal to 55 (paragraph [0042]) had an improved tear strength, especially in the machine direction, and dart drop resistance (paragraph [0046]).
Therefore, based on the teachings of Farley et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form all the linear low density polyethylene polymers of the multilayer cling film taught by Karaoglu et al. with a MWD of 2.5 – 5 and a CDBI of less than or equal to 55 in order to achieve a multilayer cling film with excellent tear strength and dart drop resistance.

Response to Arguments
Applicant argues, “The Patent Office has asserted that the term ‘LDPE’ is well known in the art as a broad term encompassing a wide range of densities of low density polyethylene molecules, including LLDPE and ULDPE (Examiner Interview Summary, page 2). As such, the Patent Office argues that since Karaoglu discloses that an mLLDPE can be used in its outer layer and an ‘LDPE’ can include an mLLDPE, Karaoglu discloses that its outer layer can comprise 10 wt.% of an LDPE (Office Action, page 6). The Applicant respectfully disagrees with these arguments as set forth below” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claims defined a LDPE as having a density of from 0.918 – 0.931 g/cc and an LLDPE as having a density of from 0.915 to 0.938 g/cc. Applicant’s definitions for LDPE and LLDPE having overlapping range of 0.918 to 0.931 g/cc (as well as overlapping ranges for melt index). Therefore, contrary to Applicant’s assertion, LDPE has not been clearly defined to differentiate from LLDPE.
	In the phone interview of Feb 16, 2022, Applicant argues that the “IT3” in the outer layer taught by Karaoglu is a metallocene linear density polyethylene (mLLDPE). Applicant does not believe an mLLDPE as defined in Karaoglu is the same as an LDPE as defined in both Karaoglu and the present application.
As discussed above, Karaoglu et al.  et al. disclose mLLDPE in the outer layers (IT3) has a density of 0.915 g/cc, while the present claims require a low density polyethylene (LDPE) have a density of 0.918 g/cc to 0.931 g/cc.  The release layer (layer D) of Applicant’s working examples 2 – 5 consist of LLDPE, but do not contain any LDPE as defined by Applicant’s claims. The release layer (layer D) of Applicant’s working example 7 contains LLDPE and LDPE. The measured properties for working examples 2 – 5 &  7 (Applicant’s Tables 5 & 7) have similar properties. Therefore, Applicant’s working examples containing LLDPE of density 0.918 g/cc alone yields the same properties as a release layer of combined LLDPE and LDPE.
It is apparent, however, that the instantly claimed density of LDPE and that taught by Karaoglu et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	Although Applicant has included definitions for the terms LDPE and mLLDPE in claim 1, Applicant has failed to demonstrate the patentable difference between the use of a low density polyethylene of density 0.915 g/cc and a (linear) low density polyethylene of density 0.918 g/cc.

Applicant argues, “The Patent Office’s interpretation of ‘LDPE’ – as set forth above, does not take into consideration how a person of ordinary skill in the art would interpret the term in view of the specification, as required by the Federal Circuit and the MPEP” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, although Applicant has included definitions for the terms LDPE and mLLDPE in claim 1, Applicant has failed to demonstrate the patentable difference between the use of a low density polyethylene of density 0.915 g/cc and a (linear) low density polyethylene of density 0.918 g/cc.

Applicant argues, “…even the Patent Office’s cited reference, Karaoglu, clearly distinguishes the terms LDPE from LLDPE/mLLDPE. Karaoglu states that ‘[e]ach of the inner layers (not the core layer) comprises LLDPE, and low density polyethylene (LDPE),’ where this language clearly demonstrates that the inner layers comprise different materials so that LDPE does not encompass an LLDPE. (Karaoglu, col. 4, lines 49 – 51). Additionally, Karaoglu states its LDPEs are ‘homopolymer products,’ a polymer where every monomer unit is the same, and its LLDPEs are ‘copolymer products,’ a polymer derived from more than one type of monomer (Karaoglu, col. 6, line 7 and Karaoglu, col. 5, line 1). Further, even where the density ranges of the LDPE and LLDPE may overlap, other physical characteristics of the LDPE and LLDPE different. For example, the LDPE in Karaoglu has a melting point of 108°C while the LLDPE has a melting point of 121°C. (Karaoglu, col. 6, lines 21 and Karaoglu, col. 6, line 44). Therefore, Karaoglu clearly distinguishes an LDPE from an LLDPE and demonstrates that these polyethylenes have different physical properties even when the density of the materials are the same, this demonstrates that it is not unquestionably well known in the art that the term ‘LDPE’ can represent the same material as either LLDPE or ULDPE, but rather that an LDPE is distinct from an LLDPE/mLLDPE” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant has demonstrated the terms LLDPE and LDPE can be defined more narrowly than the broadest reasonable interpretation when the terms are explicitly given a narrow definition in the disclosure. In the case of Karaoglu, this reference exercised the right to be their own lexicographer for the terms LLDPE and LDPE because these terms were explicitly defined in the disclosure. This does not change the fact that a term is given its broadest reasonable interpretation based on the presence of explicit definitions, or lack thereof, in the disclosure.
Second, Applicant’s claims and specification do not define the terms LLDPE and LDPE based on homopolymer vs. copolymer configurations or melting points. Considering Applicant and the cited prior art do not use the same standard for defining the terms LLDPE and LDPE, the terms of the claims are not given as narrow an interpretation as given by the prior art.

Applicant argues, “In addition to cited reference Karaoglu, the technical dictionary Polymer Science Dictionary by M. Alger and Mark S.M. Alger (Springer Netherlands, 1997, 9780412608704) states that linear low density polyethylene (LLDPE) is a polymer ‘in contrast to conventional LDPE which is produced by somewhat less conventional high pressure process’ and the low density is due to reduced crystallinity resulting form the use of comonomer. (Pg. 290)…Therefore, this technical dictionary also demonstrates that it is not unquestionably well known in the art that the term ‘LDPE’ can represent the same material as either LLDPE or ULDPE” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, this dictionary reference has not been made of record for this application. Applicant is required to submit an IDS with a copy of the cited reference.
Second, Applicant’s citation of this dictionary reference notes the LLDPE has a slightly lower density than LDPE, as well as the method for achieving said lower density. Applicant’s specification and claims, on the other hand, defines the terms LLDPE and LDPE as having overlapping ranges for the density. Applicant has demonstrated the terms LLDPE and LDPE of their claims is not as narrowly defined as that of the polymer dictionary they have cited in their remarks. Claim language is interpreted based on the definitions provided in the disclosure and the broadest reasonable interpretation of the terms, not the narrowest interpretation of the terms.
Third, Karaoglu and the polymer dictionary Applicant has cited have different criteria for defining the terms LDPE and LLDPE, such that the definitions given in these references are even more narrow than the definitions given in Applicant’s own specification. Therefore, it would not be reasonable to depend on either Karaoglu or the polymer dictionary as references for establishing the broadest reasonable interpretation of the terms LDPE and LLDPE by a person of ordinary skill in the art.
Fourth, Applicant’s arguments repeatedly address a response given by the Examiner in the phone interview of February 2022, but fail to clearly address the official response made by the Examiner in the previous office action that the instantly claimed densities of LDPE and ULDPE and the densities of the various low density polyethylene polymers taught by Karaoglu et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
Applicant’s has failed to show dissimilar properties for multilayer films when using ULDPE (defined as a low density polyethylene of density 0.895 – 0.910 g/cc), an LLDPE (defined as a low density polyethylene of density 0.915 – 0.938 g/cc), or an LDPE (defined as a low density polyethylene of density 0.918 – 0.931 g/cc).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781           


                                                                                                                                                                                             /FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781